Exhibit 20 Subsidiary Guarantees of Debt The company’s notes payable and senior credit facilities are guaranteed on a full, unconditional and joint and several basis by certain of the company’s wholly owned domestic subsidiaries. The senior credit facilities are secured by: (1)a pledge of 100percent of the stock owned by the company in its material direct and indirect majority-owned domestic subsidiaries and (2)a pledge of the company’s stock, owned directly or indirectly, of certain foreign subsidiaries, which equals 65percent of the stock of each foreign subsidiary. The following is unaudited condensed consolidating financial information for the company, segregating the guarantor subsidiaries and non-guarantor subsidiaries, as of June28, 2009, and December31, 2008, and for the six months ended June 28, 2009, and June29, 2008. Separate financial statements for the guarantor subsidiaries and the non-guarantor subsidiaries are not presented because management has determined that such financial statements would not be material to investors. Page 1 of 7 UNAUDITED CONDENSED CONSOLIDATING
